DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 1, 2, 5, 9-12, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Couelle et al. (BE547811), and further in view of Anmelder et al. (DE102008022805), Kailuweit et al. (DE4201201), and Archer et al. (US20030068441).  
As to claim 1.    Couelle et al. discloses a core layer (see e.g. 1 in Fig 1-2, 2 in Fig 3-4) comprising: 
a plurality of wooden zigzag-shaped elements each comprising zigzagging laminar regions, wherein a zig region of a given element and an adjoining zag region of the given element form between them a common edge (see e.g. thin wood layer such as birch for example can be easily bended and folded while retain practically the original form into various folded shape as shown in Fig 1-7, wherein the folds are obtained parallel ribs in page number 3.); 
wherein the plurality of zigzag-shaped elements are arranged such that a common edge of a first zigzag-shaped element and a common edge of a second zigzag-shaped element intersect at an angle which is different from zero(see e.g. Fig 1-7, wherein there can be two zigzag layer and the ribs cross each other at approximately 90 degree); and 
wherein the first zigzag-shaped element and the second zigzag-shaped element are fixedly connected to each other at least one point of intersection (see e.g. Fig 1-2, The edge of the ribs can be coated with adhesive in order to keep the folded sheet in place. the free edges of the folded parts of the ribs and laying them one on the other so that the ribs make a predetermined angle there between something, such as 90 shown in the drawings, thereby obtaining a member of similar construction to that shown in one of FIGS. 2 and 4 to 7 for which the reported plates 11 and 12 form the facing surfaces and for which the folded sheets, glued together, form a ring in page number 4)
Couelle et al. BE547811 drawings discloses that the ribs make a predetermined angle. For example the drawings disclose a 90 degree angle, however other angles could be included.  . Thus it is obvious for a person with ordinary skills in the art to try to vary the angle in between zigzag layers to other degrees as well besides 90 degree. 
Couelle et al. further discloses the planar plate 11 having dimensions, length and width substantially similar to those of the bending part and which can, if necessary, be previously coated with a continuous coating or strips parallel glue in places where it comes into contact with the bent ribs. Couelle et al. also discloses the zigzag element can be plate shaped panel or can be sawn to any given shape wood element in Page 12-13.
Couelle et al. BE547811 does not disclose wherein the plurality of zigzag-shaped wood elements further comprise fibres that extend in the same direction;
wherein the direction of the fibres in the wood elements runs substantially perpendicular to the common edges thereof; and
wherein the arrangement of the zigzag-shaped wood elements is random and wherein the edges intersect at different angles;
And wherein the wood elements are made from a veneer in the form of strips, or (the wood element) are made from Oriented Strand Board (OSB) chips in the form of flakes comprising elongated and narrow strands; and
wherein each of the plurality of zigzag-shaped wood elements has a width and a length in the range of 2 cm to 20 cm.
Anmelder et al. (DE102008022805) disclose wherein the plurality of zigzag-shaped wood elements further comprise fibres that extend in the same direction (see e.g. fiber direction of the wood veneer (10) is aligned in the longitudinal direction of the corrugated veneer in claim 7);
wherein the direction of the fibres in the wood elements runs substantially perpendicular to the common edges thereof (see e.g. If the fiber direction of the veneers is aligned in the longitudinal direction of the corrugated veneer plate, that is to say perpendicular to the corrugation fronts of the corrugations and wave valleys, this increases the strength of the corrugated veneer plate compared to a structure in which the fiber direction is parallel to the corrugation fronts in Par. 11). 
Anmelder et al. (DE102008022805) discloses it is desired for adjacent wood sheet has fiber direction that runs at an angle to each other (see e.g. claim 22). Anmelder et al. also discloses it may be desirable for different wood veneers to be anisotropic corrugated veneer board depending on the application and usefulness (see e.g. Par. 10).  
Both Couelle et al. and Anmelder et al. are analogous in the field of zigzag thin wood based core, it would have been obvious for a person with ordinary skills in the art to modify the thin wood layer of Couelle et al. to be thin wood veneer layer whose fiber extend in the same direction as the zigzag-shaped wood veneer and wherein the direction of the fibres in the wood elements runs substantially perpendicular to the common edges thereof as taught by Couelle et al. because Couelle et al. suggested that If the fiber direction of the veneers is aligned in the longitudinal direction of the corrugated veneer plate, that is to say perpendicular to the corrugation fronts of the corrugations and wave valleys, this increases the strength of the corrugated veneer plate compared to a structure in which the fiber direction is parallel to the corrugation fronts in Par. 11. 
Both Couelle and Anmelder et al. discloses the angle arrangement of the zigzag elements in between each other or layer can be various other angles other than the shown 90 degrees depending on the desired application of usefulness. 
Couelle et al. in view of Anmelder et al. (DE102008022805) however does not discloses wherein the arrangement of the zigzag-shaped wood elements is random and wherein the edges intersect at different angles. And wherein the wood elements are made from a veneer in the form of strips, or (the wood element) are made from Oriented Strand Board (OSB) chips in the form of flakes comprising elongated and narrow strands. wherein each of the plurality of zigzag-shaped wood elements has a width and a length in the range of 2 cm to 20 cm.
Kailuweit et al. (DE4201201) discloses that a product made of wood materials can be wood chipboard that is made of wood residues, wherein the wood residues can also be wood veneer residues, or plate residues that is cut into strips. Kailuweit et al. further discloses the wood particle board is flake like (see e.g. 6) in abstract that is formed of continuous strand to form platelet-like element out.  Thus Kailuweit discloses a structure equivalent to a claimed oriented strand board (OSB) chips in the form of flakes comprising elongated and narrow strands. Kailuweit also discloses the corrugated zigzag element can also geometrically arranged randomly distributed depending on the type of loading of the finished part are used for (see e.g. Fig 7). Kailuweit et al. further discloses debris from medium-density fiberboard (11) with a nominal thickness of 22 mm and a length of 300th - 2700 mm are separated by means of known technique in broad stripes 50 mm in page 21. Analogously to Example 1 were surface elements (6), but in a 90 mm x 800 mm format here in Page 22. 
Both Couelle et al. in view of Anmelder et al., and Kailuweit et al. are analogous in the field of wood based zigzag element, it would have been obvious for a person with ordinary skills in the art to modify the zigzag elements arrangement of Couelle et al. in view of Anmelder et al. to also be as parallel or randomly distributed as taught by Kailuweit et al. in order to tailor the wood element to be suitable or usable based on the type of loading of the finished product as suggested by Kailuweit. It would also have been obvious for a person with ordinary skills in the art to modify or replace the wood veneer of Couelle et al. in view of Anmelder et al. to be flake like wood board or debris strips made of continuous wood strand as taught by Kailuweit in order to make fully use of the wood waste and save cost. As the result, the wood element can also be made from “Oriented Strand Board (OSB) chips in the form of flakes comprising elongated and narrow strands” claim limitation is met.
Couelle et al. in view of Anmelder et al., and Kailuweit et al. does not discloses wherein each of the plurality of zigzag-shaped wood elements has a width and a length in the range of 2 cm to 20 cm.
Archer et al. additionally discloses to facilitate proper alignment in oriented wood composites like OSB, the flakes can be several times as long as they are wide, for example, about 4 to about 10 times as long. The flakes can have an average length of about 0.5 inch to about 5 or 6 inches (1-15 cm), and average width of the flakes generally can be from about 0.1 to about 2.5 inches (2.5 to about 64 mm, which equivalent 0.25cm to 6.4cm), an average length to average width ratio of about 4:1 to about 10:1 (see e.g. Par. 20). 
Both Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. are analogous in the field of panel or board that is made of smaller wood component such as plate like wood strand, it would have been obvious for a person with ordinary skills in the art to replace or modify the wood component in Couelle et al. in view of Anmelder et al., and Kailuweit et al to be oriented wood composite such as OSB flakes with dimension of length 1-15 cm with a width about 0.25cm to 6.4cm as taught by Archer et. in order to facilitate proper alignment of the oriented wood composites like OSB within the board layer assembly as suggested by Archer et al.(see e.g. Par. 20-21). 
OSB flakes will comprise elongated and narrow strand, wherein the OSB flakes with dimension of length 1-15 cm with a width about 0.25cm to 6.4cm overlaps with the claimed OSB flakes have a width and a length in the range of 2 cm to 20 cm. Thus claim limitations are met.  
As to claim 2.    Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. discloses the core layer according to claim 1, wherein the plurality of wooden zigzag shaped elements each comprise repeating units of zig and zag regions, and wherein the common edges formed between the zig and zag regions within a given element run parallel to one another (see e.g. Fig 1-8 of Couelle et al. BE547811).
As to claim 5.   Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. discloses the core layer according to claim 1, wherein the common edge has been produced by one of folding or cutting (see e.g. Couelle et al. BE547811 discloses folded sheet piece that is glued to a thin plate under page number 4).
As to claim 9.    Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. discloses the core layer according to claim 1, wherein each wooden zigzag-shaped element is bonded to a planar element such that one or more cavities are formed between the wooden zigzag-shaped elements and the planar element (see e.g. Couelle et al. BE547811 discloses glue in between bent rigs and the planar plate in page number 4).
As to claim 10.    Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. discloses the core layer according to claim 1, wherein at least one wooden zigzag-shaped element is bonded to a planar element such that one or more cavities are formed between the wooden zigzag-shaped element and the planar element (see e.g. Couelle et al. BE547811 discloses glue in between bent rigs and the planar plate in page number 4, Fig 1-8) .
As to claim 11.    Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. discloses the core layer according to claim 1, wherein at least one wooden zigzag-shaped element is bonded to two planar elements such that a plurality of cavities is formed between the wooden zigzag-shaped element and the two planar elements, and wherein the wooden zigzagshaped element is surrounded in a sandwich-like manner by the two planar elements(see e.g. when the zigzag are randomly arranged, the zigzag shaped element has planar elements on both sides shown in Fig 7 of Kailuweit et al.).
As to claim 12.    Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. discloses the core layer according to claim 1, wherein the core layer comprises at least one element comprising two wooden zigzag-shaped elements bonded to a planar element such that a plurality of cavities is formed between the two wooden zigzag-shaped elements and the planar element, and wherein the planar element is surrounded in a sandwich-like manner by the two wooden zigzag-shaped elements (see e.g. Couelle et al. BE547811 discloses Fig 1-8).
As to claim 17,   Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. disclose the core layer according to claim 1, wherein said edge is (i) a sharp edge in the form of a line between a zig region and a zag region(see e.g. Couelle et al. BE547811 discloses Fig 1, Fig 7).

Claims 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Couelle et al. (BE547811), Anmelder et al. (DE102008022805), Kailuweit et al. (DE4201201) and Archer et al. (US20030068441), and further in view of CN 201129012 and Shigeru et al (JP2005186503).
As to claim 6.    Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. does not disclose the core layer according to claim 1, wherein a length of the fibers within a given elements at least twice as long as a thickness of a zig or zag region within the given element.
CN(201129012) discloses the core can be made of formaldehyde-free plant fiber at a length of 0.1-6 mm, therefore, the environmental protection composite floorboard ensures same comfortable foot feel as that of the veneer floorboard, eliminate  eliminates the loud sound of footstep and exterminate the emission of formaldehyde. 
Both Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al., and CN (201129012) are analogous in the field of using core made of wood fiber based wood board,  it would have been obvious for a person with ordinary skills in the art to modify the wood fiber in Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. with the length of formaldehyde-free plant fiber at a length of 0.1-6 mm taught by CN (201129012) to make a wood board that can eliminates the loud sound of footstep and exterminate the emission of formaldehyde as suggested by CN201129012. 
Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. and CN (201129012) does not explicitly discloses the thickness of the zig or zag region within the given element. 
Shigeru et al. discloses the core layer have a thickness of the flake is in the range of 0.1mm to 0.6mm in claim 1 for a woody formed article which is high in rigidity, easy of material securing, and low in production costs.  
Both Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. and CN (201129012) and Shigeru et al. are analogous in the field of zigzag core layer, it would have been obvious for a person with ordinary skills in the art to modify the zigzag dimension factors of Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. and CN (201129012) with the teaching of Shigeru such as thickness is 0.1mm to 0.6mm in order to achieve a woody formed article which is high in rigidity, easy of material securing, and low in production costs (see e.g. abstract in Shigeru et al.). 
As the result, the ratio of the fiber is 1 to 60, which overlaps with at least twice that is claimed in in the instant application. The claim limitation is met.

Claims 7, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Couelle et al. (BE547811), Anmelder et al. (DE102008022805), Kailuweit et al. (DE4201201) and Archer et al. (US20030068441), and further in view of Shigeru et al (JP2005186503)
As to claim 7.   Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. does not discloses the core layer according to claim 1, wherein a thickness of a zig or zag region lies in the range from 0.2 mm to 2 mm, a height of a wooden zigzag-shaped element lies in the range from 0.8 mm to 8 mm, and a length of the common edge lies in the range from 0.5 cm to 10 cm.
Shigeru et al. discloses a rugged woody product ,  wherein a thickness of a zig or zag region lies in the range from 0.2 mm to 2 mm (see e.g. 0.1mm to 0.6mm in order to provide high rigidity floor in Par. 2-6) , a height of a wooden zigzag-shaped element lies in the range from 0.8 mm to 8 mm(see e.g. maximum of the concavo-convex depth can be 10mm or more in claim 2, it would have been obvious for a person with ordinary skills in the art to modify the height of the zigzag through routine experimentation in order to achieve the desired rigidity of the floor. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].), and a length of the common edge lies in the range from 0.5 cm to 10 cm (see e.g. length is 30mm to 150mm in Par. 8, claim 3). 
Both Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al., and Shigeru et al. are analogous in the field of zigzag core layer, it would have been obvious for a person with ordinary skills in the art to modify the zigzag dimension factors of Couelle et al. in view of Anmelder et al., and Kailuweit et al. with the thickness, height, length teaching of Shigeru in order to achieve a woody formed article which is high in rigidity, easy of material securing, and low in production costs as suggested by Shigeru et al. (see e.g. abstract in Shigeru et al.). Furthermore, it would have been obvious for a person with ordinary skills in the art to modify the height of the zigzag through routine experimentation in order to achieve the desired rigidity of the floor. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].),
As to claim 8.    Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. does not discloses the core layer according to claim 1, wherein the core layer and the zigzag-shaped wood element each have a thickness, and the thickness of the zigzag-shaped wood element measures no more than one-tenth of the thickness of the core layer.
Shigeru et al. discloses the core layer according to claim 1, wherein the core layer has a thickness, and a thickness of each zig or zag region measures no more than one-tenth of the thickness of the core layer (see e.g. thickness of the flake is in the range of 0.1mm to 0.6mm in claim 1, height or thickness of the core can be 10mm to 50mm. Thus the ratio of thickness/height can be in the range of 0.1/50 to 0.6/10, which lies within the range of no more than one-tenth).  
Both Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. and Shigeru et al. are analogous in the field of zigzag core layer, it would have been obvious for a person with ordinary skills in the art to modify the zigzag dimension factors of Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. with the thickness of wood element and core teaching of Shigeru in order to achieve a woody formed article which is high in rigidity, easy of material securing, and low in production costs as suggested by Shigeru et al. (see e.g. abstract in Shigeru et al.). 

Claims 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Couelle et al. (BE547811), and further in view of Kailuweit et al. (DE4201201) and Archer et al. (US20030068441).  
As to claim 14.    Couelle et al. BE547811 discloses a multilayer composite comprising:
at least one cover layer and at least one core layer(see e.g. cover layer 11 or 12 in Fig 1, Fig 4, laminate of core layer 1 in Fig 1 and laminate of core layers 2 in Fig 4); 
wherein the core layer comprise (see e.g. 1 in Fig 1-2, 2 in Fig 3-4):
a plurality of wooden zigzag-shaped elements each comprising zigzagging laminar regions, wherein a zig region of a given element and an adjoining zag region of the given element form between them a common edge (see e.g. thin wood layer such as birch for example can be easily bended and folded while retain practically the original form into various folded shape as shown in Fig 1-7, wherein the folds are obtained parallel ribs in page number 3) ; 
wherein the plurality of zigzag-shaped elements are arranged such that a common edge of a first zigzag-shaped element and a common edge of a second zigzag-shaped element intersect at an angle which is different from zero(see e.g. Fig 1-7, wherein there can be two zigzag layer and the ribs cross each other at approximately 90 degree); and 
wherein the first zigzag-shaped element and the second zigzag-shaped element are fixedly connected to each other at least one point of intersection (see e.g. Fig 1-2, The edge of the ribs can be coated with adhesive in order to keep the folded sheet in place. the free edges of the folded parts of the ribs and laying them one on the other so that the ribs make a predetermined angle there between something, such as 90 shown in the drawings, thereby obtaining a member of similar construction to that shown in one of FIGS. 2 and 4 to 7 for which the reported plates 11 and 12 form the facing surfaces and for which the folded sheets, glued together, form a ring in page number 4)
wherein the cover layer is arranged such that it least partially covers the core layer and is fixedly connected to the core layer(see e.g. Fig 1-2, 4, 5-7).
Couelle et al. BE547811 drawings discloses that the ribs make a predetermined angle. For example the drawings disclose a 90 degree angle, however other angles could be included.  . Thus it is obvious for a person with ordinary skills in the art to try to vary the angle in between zigzag layers to other degrees as well besides 90 degree. 
Couelle et al. BE547811 does not discloses wherein the arrangement of the zigzag-shaped wood elements is random and wherein the edges intersect at different angles; And wherein the wood elements are made from a veneer 
Kailuweit et al. discloses that a product made of wood materials can be wood chipboard that is made of wood residues, wherein the wood residues can also be wood veneer residues, or plate residues that is cut into strips. Kailuweit et al. further discloses the wood particle board is flake like (see e.g. 6) in abstract that is formed of continuous strand to form platelet-like element out.  Thus Kailuweit discloses a structure equivalent to a claimed oriented strand board (OSB) chips in tehe form of flakes comprising elongated and narrow strands. Kailuweit also discloses the corrugated zigzag element can also geometrically arranged randomly distributed depending on the type of loading of the finished part are used for (see e.g. Fig 7). Kailuweit et al. further discloses debris from medium-density fiberboard (11) with a nominal thickness of 22 mm and a length of 300th - 2700 mm are separated by means of known technique in broad stripes 50 mm in page 21. Analogously to Example 1 were surface elements (6), but in a 90 mm x 800 mm format here in Page 22.
Both Couelle et al., and Kailuweit et al. are analogous in the field of wood based zigzag element, it would have been obvious for a person with ordinary skills in the art to modify the zigzag elements arrangement of Couelle et al. to also be as parallel or randomly distributed as taught by Kailuweit et al. in order to tailor the wood element to be suitable or usable based on the type of loading of the finished product as suggested by Kailuweit. It would also have been obvious for a person with ordinary skills in the art to modify or replace the wood veneer of Couelle et al. to be flake like or strip shape wood board made of continuous wood strand as taught by Kailuweit in order to make fully use of the wood waste and save cost. As the result, the wood element can also be made from “Oriented Strand Board (OSB) chips in the form of flakes comprising elongated and narrow strands” claim limitation is met.
Couelle et al. in view of Kailuweit et al. does not discloses wherein each of the plurality of zigzag-shaped wood elements has a width and a length in the range of 2 cm to 20 cm.
Archer et al. discloses to facilitate proper alignment in oriented wood composites like OSB, the flakes can be several times as long as they are wide, for example, about 4 to about 10 times as long. The flakes can have an average length of about 0.5 inch to about 5 or 6 inches (1-15 cm), and average width of the flakes generally can be from about 0.1 to about 2.5 inches (2.5 to about 64 mm, which equivalent 0.25cm to 6.4cm), an average length to average width ratio of about 4:1 to about 10:1 (see e.g. Par. 20). 
Both Couelle et al. in view of Kailuweit et al., and Archer et al. are analogous in the field of panel or board that is made of smaller wood component such as plate like wood, it would have been obvious for a person with ordinary skills in the art to replace or modify the wood component in Couelle et al. in view of Kailuweit et al. to be oriented wood composite such as OSB flakes with dimension of length 1-15 cm with a width about 0.25cm to 6.4cm as taught by Archer et. in order to facilitate proper alignment of the oriented wood composites like OSB within the board layer assembly as suggested by Archer et al.(see e.g. Par. 20-21). 
OSB flakes will comprise elongated and narrow strand, wherein the OSB flakes with dimension of length 1-15 cm with a width about 0.25cm to 6.4cm overlaps with the claimed OSB flakes have a width and a length in the range of 2 cm to 20 cm. Thus claim limitations are met.  
As to claim 16.    Couelle et al. in view of Kailuweit et al., and Archer et al. discloses the multilayer composite according to claim 14, wherein the cover layer comprises a material selected from the group of: veneer, woodboard, chipboard, fibreboard, plywood board, plastics sheet, plasterboard, sheet metal, fibre cement board, and combinations thereof (see e.g. Couelle et al. BE547811 discloses plywood, metallic sheet or plaster materials in page 13).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Couelle et al. (BE547811), Kailuweit et al. (DE4201201) and Archer et al. (US20030068441), and further in view Anmelder et al. (DE102008022805),  
As to claim 15.   Couelle et al. BE547811 is silent as how the wood (veneer) board is formed, thus Couelle et al. in view of Kailuweit et al., and Archer et al. does not discloses a multilayer composite according to claim 14, wherein the multilayer composite is compressively deformed. 
Anmelder et al. (DE102008022805) discloses zigzag corrugated (veneer) wood board is formed by compressively or pressing deforming (see e.g. in Par. 27, Par. 31, claim 14). 
Both Couelle et al. in view of Kailuweit et al., and Archer et al. and Anmelder et al. (DE102008022805) are analogous in the field of manufacturing zigzag (veneer) wood board by using pressure tool and assembly the parts using adhesive fixing method, it would have been obvious for a person with ordinary skills in the art to modify the wood (veneer) board product manufactured in Couelle et al. in view of Kailuweit et al., and Archer et al. to be wood (veneer) board that is made by compressive deformed as taught by Anmelder et al. (DE102008022805) because compression of the wood veneer can bond the at predetermined interval so the user is able to store as space efficient wood veneer prior to the step of deforming folding and the compression can remove materials on the wood veneer applied transversely to the fiber direction along the course and at its adjacent wood veneer as suggested by Anmelder et al. (see e.g. Par. 21, Par. 23)

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 U.S.C. § 103
Applicant argues in pages 7-8 Anmelder, corrugated veneers 10 are glued over the whole surfaces thereof. Thus, necessarily, the intersection angle between the veneers is zero. Therefore, the Office Action’s statement, on page 7, first paragraph, that Anmelder discloses that the angle arrangement of the zigzag elements can be various other angles depending on the desired application of usefulness is incorrect. Anmelder discloses an arrangement in which the common edge of a first zigzag-shaped element and the common edge of a second zigzag-shaped element exclusively intersect at an angle that is zero, which is contrary to the core layer of claim 1 which discloses an intersection angle of the common edges of two elements different from zero.
Couelle expressly discloses having a predetermined angle between two folded parts that are glued together, preferably 90 degrees. Couelle, page 4, last paragraph. In view of the significant differences in terms of intersection angle in Couelle (preferred angle 90°) and in Anmelder (exclusively 0°), Applicant respectfully submits that the references do not provide any incentive that would motivate the person skilled in the art to combine Couelle with Anmelder nor any rational underpinning to support the proposed combination.
Moreover, a person skilled in the art would not further modify the combination of Couelle and Anmelder to randomly arrange the zigzag-shaped wood elements, based on Kauliweit, because doing so teaches away from both Couelle and Anmelder which teach specific arrangements of the fibers and zigzag elements (i.e., a predetermined angle in Couelle and exclusively a zero-degree angle in Anmelder).
Selectively picking only certain aspects of a prior art reference while ignoring the signficant differences in the teachings of these the references fails to consider each of the references in their entirety as is required in an obviousness determination. Further, ignoring these differences, which are inconvenient to the Office’s positions, appears to be an exercise in impersmissble hindsight. While any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, it is well established that a reconstruction that includes knowledge gleaned only from Applicant’s disclosure, is impermissible hindsight. See MPEP 2145(X)(A).
Examiner respectfully disagrees:
Couelle et al. discloses the plurality of zigzag-shaped elements are arranged such that a common edge of a first zigzag-shaped element and a common edge of a second zigzag-shaped element intersect at an angle which is different from zero(see e.g. Fig 1-7, wherein there can be two zigzag layer and the ribs cross each other at approximately 90 degree);
Thus there is no need to modification of the zigzag element intersect angle of Couelle et al. in order to teach the claim limitation. 
Anmelder et al. DE102008022805 is only relied upon to teach the fiber direction within each zigzag element, not how the zigzag element is arranged or zigzag element intersect angle.  
Furthermore, how the assembly of zigzag elements would arrange would not affect the intrinsic strength of each zigzag element due to the each zigzag fiber direction. Anmelder et al. (DE102008022805) discloses it is desired for adjacent wood sheet has fiber direction that runs at an angle to each other (see e.g. claim 22). Anmelder et al. also discloses it may be desirable for different wood veneers to be anisotropic corrugated veneer board depending on the application and usefulness (see e.g. Par. 10).  Thus modification of Couelle et al. with the fiber direction teaching of Anmelder et al. is proper. 
Kailuweit also discloses the corrugated zigzag element can also geometrically arranged randomly distributed depending on the type of loading of the finished part are used for (see e.g. Fig 7). 
Since Couelle et al. might prefer 90 degree angle, however Couelle does not exclude using other intersect angles. Thus modification of the intersect angle of Couelle et al. in view of Anmelder et al. DE102008022805 with the teaching and modification of Kailuweit is proper.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus applicant’s argument is not persuasive. 

Applicant argues in pages 9-11 regarding the limitation of claim 1 that recites “wherein the wood elements are made from a veneer in the form of strips or are made from Oriented Strand Board (OSB) chips in the form of flakes comprising elongated and narrow strands,” the Office Action asserts that Kailuweit discloses that the wood waste disclosed therein can also be wood veneer residues. Office Action, page 7, second paragraph. Kailuweit, however, neither discloses nor suggests wood residues made from veneer. Rather, Kailuweit discloses, in column 2, lines 58 to 66, that the object of the invention is to make a wood product from industrial waste of wood chip boards and wood fiber boards. Wood chip boards and wood fiber boards are distinctly different from wood veneers. Thus, there is neither a disclosure nor a teaching in Kailuweit for veneers.
There is also no disclosure or teaching in Kailuweit that the elements are made from chips in the form of flakes comprising elongated and narrow strands which are used to make OSB. These chips (7.e., chips used to make OSB) are distinctively different from the flakes that are created from crushing OSB (i.e., chips made from OSB), as disclosed in Kailuweit. In particular, the OSB chips defined in claim 1 comprise fibres that extend in the same direction, wherein the fibre direction runs substantially perpendicular to the common edges thereof. As a consequence, such elements have anisotropic properties and have a certain flexibility. When compressed, such elements, or the core layer made from such elements, may absorb energy due to flexibility without breaking. Even when a plurality of such elements is arranged randomly in a core layer, said anisotropic properties will remain.
Conversely, Kailuweit discloses flakes made from OSB (i.e., a board formed from chips which are glued and are pressed together). Disrupting an OSB board with a crusher (see Kai/uweit, column 6, lines 38 to 40) results in chips or flakes with fibres that extend in different directions(i.e., in all possible directions), not flakes comprising elongated and narrow strands. Consequently, such flakes must have isotropic properties. Due to the isotropic properties, such flakes are rather stiff and when compressing such elements, or a core layer made from such elements, there is an increased risk that such elements break due to the lack of flexibility. Thus, the structure disclosed by Kailuweit is far from equivalent to the claimed OSB chips in the form of flakes comprising elongated and narrow strands as recited in claim 1 (anisotropic properties).
Regarding the limitation of claim 1 that recites “wherein each of the plurality of zigzag- shaped wood elements has a width and a length in the range of 2 cm to 20 cm,” Neither Couelle nor Anmelder disclose or suggest wood elements made from a veneer in the form of strips or are made from OSB chips in the form of flakes comprising elongated and narrow strands. A person of ordinary skill in the art would not recognize the elements defined in amended claim 1, having a width and length ranging from 2 to 20 cm, to be a board or sheet. While Kailuweit discloses the use of flakes, as discussed above, the flakes made from crushing OSB as disclosed in Kailuweit, are different than the veneer strips and OSB chips in the form of flakes comprising elongated and narrow strands as recited in claim 1.
Applicant argues In addition, the Office Action also cites Archer as disclosing OSB made from chips having an average length of 1-15 cm and an average width of 0.25 to 6.4 cm. Archer discloses methods of incorporating fire retardant formulations into wood-based products, such as OSB. Archer does not disclose any corrugated structures. Applicant respectfully submits that Archer is not in the same field of endeavor of lightweight structures as the present invention, Couelle, Anmelder and Kailuweit, but in the field of boards. See Archer, paragraph [0003]. Accordingly, the person skilled in the art would not consider Archer. Further, even if a person of skill in the art would consider Archer, Archer's disclosue of a certain size wood chip used to make OSB does not overcome the deficiencies of Couelle and Anmelder (zigzag elements in the form of boards) and Kauliweit (zigzag elements made by crushing OSB) with respect to claim 1.
Examiner respectfully disagrees: 
Although Couelle et al. does not explicitly discloses wherein the wood elements are made from a veneer in the form of strips, or (the wood element) are made from Oriented Strand Board (OSB) chips in the form of flakes comprising elongated and narrow strands.
However Couelle et al. discloses the planar plate 11 having dimensions, length and width substantially similar to those of the bending part and which can, if necessary, be previously coated with a continuous coating or strips parallel glue in places where it comes into contact with the bent ribs(see e.g. Desc/Clam Page number 4). Couelle et al. also discloses the zigzag element can be plate shaped panel or can be sawn to any given shape wood element in Page 12-13.
Even if Kailuweit uses crusher, it is to split wood particle board residue, or wood veneer residue, or plywood residue to form a continuous strand. Flaked form Plywood is structural equivalent to flaked form OSB. 
Kailuweit explicitly discloses using platelet shaped, flake like element, wherein The flakes (6) are laid in overlapping, parallel rows, one above the other, and parallel to the upper surface (8 or 9) of thenew semi-finished (7) or finished (10) product in abstract. 
.  Thus Kailuweit discloses a structure equivalent to a claimed oriented strand board (OSB) chips in the form of flakes comprising elongated and narrow strands. Kailuweit also discloses the corrugated zigzag element can also geometrically arranged randomly distributed depending on the type of loading of the finished part are used for (see e.g. Fig 7). Kailuweit et al. further discloses debris from medium-density fiberboard (11) with a nominal thickness of 22 mm and a length of 300th - 2700 mm are separated by means of known technique in broad stripes 50 mm in page 21. Analogously to Example 1 were surface elements (6), but in a 90 mm x 800 mm format here in Page 22. 
Thus Kailuweit teaches both veneer strip or strand, and flake comprising strand. 
Furthermore, the wood element in Couelle et al. in view of Anmelder et al., and Kailuweit et al, and Archer et al. meet the claim limitation because Archer et al. discloses it is desired to lay up strand of OSB having dimension of length of 1-15 cm and an average width of 0.25 to 6.4 cm. 
Archer et al. does not need to disclose corrugated structures in order to be analogous art with Couelle et al. in view of Anmelder et al., and Kailuweit et al. Since Archer et al. also discloses wood composite product comprising oriented strand board, fiber board in Par. 3, Archer is analogous art with Couelle et al. in view of Anmelder et al., and Kailuweit et al.
For the above reason, applicant’s argument is not persuasive.                                                                                                                                                                                          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennett et al. (US20050229504).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Examiner, Art Unit 1783